Citation Nr: 0300868	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  92-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) due 
to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
January 1946.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This case has been in appellate status for many 
years and has involved multiple remands as well as 
consideration by the United States Court of Appeals for 
Veterans Claims (Court) on the veteran's petition for 
extraordinary relief, which the Court denied in February 
1998.  The veteran testified at a hearing at the RO in 
January 2000, he and his daughter testified at a hearing 
at the RO in November 2000 and the veteran, accompanied by 
his daughter, testified before the undersigned Member of 
the Board at a hearing in Washington, D.C., in July 2002.  


FINDINGS OF FACT

1.  The competent and probative medical and other evidence 
of record does not demonstrate that the veteran has at any 
time had cancer of the breast.  

2.  The competent and probative medical and other evidence 
does not demonstrate that the veteran's malignant melanoma 
of the chest wall was present until more than a year after 
service or that it was etiologically related to any 
incident of service including exposure to ionizing 
radiation.  


CONCLUSION OF LAW

Malignant melanoma of the chest wall (sometimes claimed as 
breast cancer) was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his exposure to ionizing 
radiation during service in 1945 resulted in cancer of the 
breast requiring a radical mastectomy and that service 
connection should be granted for that disability on a 
presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(d). 

In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion 
of the applicability of the Veterans Claims Assistance 
Act.  The Board will then analyze the veteran's claim with 
application of the law and regulations to the facts of the 
case.  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of separation 
from service, such disease shall be considered to have 
been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be 
established in any of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue 
is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing 
that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, 
but must also determine whether the disability was 
otherwise the result of active service.  In other words, 
the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant 
from establishing service connection by way of proof of 
actual direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer 
of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer 
of the brain; cancer of the colon; cancer of the lung; and 
cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) 
Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) 
Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of 
the brain and central nervous system; (xxi) Cancer of the 
rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 
C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
breast cancer or skin cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was 
not manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 
or § 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims 
based upon participation in atmospheric nuclear testing 
and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 
1, 1946.  38 C.F.R. § 3.311(a)(2).  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  This law eliminates the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  In addition, the VCAA 
redefines the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct 
ways: notice, duty to assist and standard of review.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183 (2002).  

In the statement of the case dated in May 1991, the RO 
notified the veteran that the Defense Nuclear Agency had 
confirmed that his unit was not officially involved with 
the occupation of either Hiroshima or Nagasaki, Japan, and 
that there was no mention of any temporary duty assignment 
in those areas.  In a letter dated in November 1991, the 
RO notified the veteran that it had been unable to 
identify any record for K.S., identified by the veteran as 
the lieutenant with whom he traveled to salvage materials 
in what the veteran has identified as the Hiroshima area.  
The RO's supplemental statement of the case (SSOC) dated 
in September 1993 shows that the RO notified the veteran 
of the response from the Defense Nuclear Agency (DNA) as 
to the RO's request for additional radiation dose 
information for the veteran.  The June 1994 remand from 
the Board served to notify the veteran of the legally 
required assumption under 38 C.F.R. § 3.311 that he was at 
the site of his claimed exposure to ionizing radiation.  

In a letter dated in June 1995, the Board notified the 
veteran that his claims file may have been tampered with 
by a Board employee.  The Board stated that its review of 
the file reflected that documents added to the claims 
folder between September 1991 and March 1992, including 
his request for a travel board hearing, may have been 
removed and that a September 1991 substantive appeal may 
have been altered.  In response to the Board's letter, the 
veteran, in a statement dated in June 1995, requested that 
the Board proceed with a decision on his claim.  The 
veteran further stated that if the decision was not fully 
favorable, his representative would like the opportunity 
to examine the claims file and evaluate the feasibility of 
filing a motion for reconsideration in the event records 
had been altered or were missing.  

In its June 1996 SSOC, the RO provided the veteran with 
the full text of 38 C.F.R. § 3.311, which outlines the 
procedural steps mandated for VA in certain radiation 
claims and served to provide him notice that he could 
obtain and provide his own radiation dose estimate.  In 
addition, in its December 1997 SSOC the RO provided the 
veteran the text of 38 C.F.R. § 3.309(d) and again set out 
the provisions of 38 C.F.R. § 3.311.  

In a January 1998 letter, the RO requested that the 
veteran complete and return authorization forms if he 
wanted the RO to try to obtain additional records from 
Auburn Memorial Hospital.  The RO also stated that if he 
was claiming a visit to Hiroshima of more than 8 hours 
duration, he should state the duration of his claimed 
visit and a description of all activities during that 
time, with the exception of activities previously 
described.  

Through a February 1999 letter to the veteran's 
congressman, which was forwarded to the veteran, the RO 
notified the veteran of a medical dictionary definition of 
a malignant melanoma as a kind of skin cancer and also 
explained that although the term breast cancer had been 
used in conjunction with his claim for many years, service 
connection had been denied because the medical evidence 
did not show that he had breast cancer.  The RO notified 
the veteran that he should submit medical evidence that 
the condition for which he was treated in 1955 was breast 
cancer and that he should submit any medical evidence that 
he currently had breast cancer.  The RO explained that the 
available medical evidence did not support a finding that 
the veteran had ever had breast cancer.  In addition, the 
RO explained that service connection for skin cancer, 
which the available medical evidence showed was the 
correct diagnosis for the veteran's claimed condition, had 
been denied because it was not shown to be the result of 
exposure to ionizing radiation.  The RO further provided 
notice that additional information concerning the 
veteran's exposure to ionizing radiation was being sought 
from the Defense Threat Reduction Agency (DTRA) and any 
additional evidence obtained would be considered in the 
adjudication of the claim.  In its May 1999 SSOC, the RO 
notified the veteran of the response from DTRA (a copy of 
which the DTRA had provided him) and of its continuation 
of its denial of the claim.  In August 1999, the RO 
notified the veteran, through his congressman, that he had 
the right to personally review his claims file.  

At the hearing at the RO in January 2000, the Hearing 
Officer notified the veteran that VA did not question that 
he had a mastectomy but that his claim depended on the 
type of cancer that resulted in the mastectomy.  In 
addition, the Hearing Officer notified the veteran that 
the RO would attempt to obtain his Social Security records 
if he requested that the RO do so.  At the November 2000 
hearing, the Hearing Officer notified the veteran that it 
would attempt to obtain retired VA treatment records and 
X-ray reports.  At the hearing, the Hearing Officer 
explained to the veteran that in order to grant his claim 
on a presumptive basis under 38 C.F.R. § 3.309, it was 
necessary that he present medical evidence that he had 
breast cancer in 1955.  

In a letter dated in June 2001, the RO notified the 
veteran that multiple attempts to obtain retired VA 
treatment records, but that the only records that had been 
found dated from 1972 and 1973 and did not relate to the 
issue on appeal.  In addition, the RO stated that the 
veteran had been shown at his November 2000 hearing the 
reply furnished by the Auburn Memorial Hospital in 
September 1978 in response to the RO's request for medical 
records.  The RO explained that this demonstrated that the 
RO had requested and received records from Auburn Memorial 
Hospital in 1978 and that if he felt that that hospital 
had any other medical records that might shed additional 
light on his claim, that he should fully completed and 
return an authorization form, identifying the exact dates 
of those records.  The RO explained that VA would then 
again try to obtain additional evidence on the veteran's 
behalf.  The RO further advised the veteran that should he 
wish to personally attempt to secure any evidence not 
already of record, which was contemporaneous with his 
treatment in 1955, VA would also consider that evidence in 
conjunction with his claim.  In his response dated in July 
2001, the veteran disputed that the RO had received 
medical records from Auburn Memorial Hospital in 1978 
stating that the hospital currently had no record that VA 
contacted the hospital in the 1970s.  

In its January 2002 SSOC, the RO provided the veteran with 
detailed information concerning the actions taken to 
obtain retired VA treatment records and provided him with 
notice that all possible sources and locations had been 
exhausted in the efforts to obtain those records.  

It is the Board's judgment that by means of the SOC, the 
Board remands, the multiple SSOCs, correspondence to the 
veteran, and statements made by the hearing officers to 
the veteran, that VA has complied with the duty to notify 
the veteran of what evidence he should obtain and what 
evidence would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
obtaining a medical opinion when such opinion is necessary 
to make a decision on the claim.  

In this case, obtaining a medical opinion, as well as 
other development, was required to proceed with the 
adjudication of the veteran's claim, and review of the 
record indicates that the RO complied fully with those 
requirements.  Specifically, the RO obtained the veteran's 
service medical records and all available VA treatment 
records and available records from Auburn Memorial 
Hospital.  In addition, it has obtained a medical 
examination and medical opinions in conjunction with the 
claim.  The RO obtained radiation dose assessments as 
required by multiple remands that were necessary to fully 
consider all the veteran's contentions pertaining to his 
in-service exposure to ionizing radiation.  As required 
under 38 C.F.R. § 3.311, the RO referred the case to the 
Under Secretary for Benefits for an opinion as to whether 
sound scientific and medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  This evidence will be discussed below.  

The record shows that in June 1999 the veteran submitted a 
Social Security Administration (SSA) Appeals Council 
Decision dated in December 1983 and showing that he had 
been awarded disability benefits effective in November 
1979.  At the January 2000 hearing, the veteran testified 
that he had in his possession medical records pertaining 
to that decision but he did not know whether those records 
were complete and he wanted VA to obtain the records.  
Later in the hearing, the veteran's representative stated 
that the veteran would inform the RO as to whether he 
wanted to RO to try to obtain his Social Security records.  
A handwritten note in the record indicates that in April 
2000, the veteran's representative informed the RO that 
the veteran wanted the RO to obtain his Social Security 
records.  In April 2000 the RO requested records for the 
veteran from the SSA, and in its June 2000 response SSA to 
the RO, SSA stated that it had no records for the veteran.  
The RO made an additional request to SSA for the veteran's 
records, while in August 2000, the veteran submitted a 
copy of an August 2000 letter he received from SSA stating 
that his inquiry concerning his records was being referred 
to their Northeastern Program Service Center as his 
records were currently there.  At his November 2000 
hearing, the veteran submitted copies of documents marked 
as SSA exhibits.  

In a letter to Auburn Memorial Hospital dated in August 
1978, the RO requested that the hospital provide records 
dated from August to September 1955 pertaining to the 
veteran's radical mastectomy.  In the letter, the RO 
stated that the letter was being sent in duplicate so that 
the hospital could retain a copy.  A copy of that letter 
was received at the RO in September 1978 as were thermofax 
copies of records from the hospital, which included 
reports of personal history and physical examination, 
operative notes and a page labeled Auburn Memorial 
Hospital Admission Form.  

The veteran has in effect argued that VA has not 
adequately assisted him in obtaining records from Auburn 
Memorial Hospital related to his 1955 surgery.  He has 
noted that the claims file does not include a pathology 
report associated with that surgery and has argued that it 
may have been removed by a Board employee.  In February 
1998 he completed and submitted authorization forms to 
obtain records from that hospital, but the RO did not act 
on that request.  Review of the record shows that in a 
July 1999 letter to his congressman the veteran stated 
that he had checked with the hospital and that the 
hospital no longer had these records.  In addition, at his 
November 2000 hearing the veteran testified that he had 
contacted the hospital on several occasions and that they 
told him they had the same records from 1955 as he did and 
he acknowledged at the hearing that he does not have a 
pathology report.  As the veteran has demonstrated that 
additional requests to Auburn Memorial Hospital could not 
produce additional relevant records, the Board concludes 
that further action in this regard would be fruitless and 
should not be pursued.  

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of the veteran's claim.  In addition to the SSA 
records, the veteran has presented other private medical 
records and statements, as well as abstracts of journal 
articles concerning melanoma and other skin cancer in 
Japanese survivors of the bombings of Hiroshima and 
Nagasaki.  He has also submitted internet information 
concerning medical definitions as well as treatise 
excerpts concerning the use of the radical mastectomy in 
the treatment of breast cancer.  Over the course of the 
appeal, the veteran has submitted, either directly to the 
RO or through his congressmen and senators, many pages of 
argument on his appeal.  The veteran has identified no 
other evidence that he has indicated is relevant to his 
claim.  With the assistance of his representative he 
testified at hearings before RO hearing officers in 
January 2000 and November 2000, as well as before the 
undersigned Member of the Board at a July 2002 hearing in 
Washington, D.C.  

In sum, it is the judgment of the Board that the facts 
relevant to veteran's claim have been properly developed 
to the extent possible, and there is no further action to 
be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of the veteran's claim.  

Standard of review

The Board will apply the current standard of review in 
evaluating the veteran's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Background

A review of the history of the veteran's case shows that 
in July 1978 the veteran filed a VA service connection 
claim and in response to the request for a statement of 
the nature of sickness, disease or injuries for which the 
claim was made and date it began, the veteran responded 
malignant tumor left chest due to exposure to radiation 
radical mastectomy 8/29/55.  In a rating decision dated in 
February 1979, the RO denied service connection for 
residuals excision malignant tumor, left chest, due to 
exposure to radiation.  In a letter dated in February 
1979, the RO notified that veteran that service connection 
for denied for his scar, residuals of left radical 
mastectomy.  The RO informed the veteran of his procedural 
and appellate rights.  The veteran did not appeal, and 
that decision became final.  See 38 U.S.C.A. § 7105 (West 
1991).  

In 1989, the veteran sought to reopen his radiation claim, 
and based on the veteran's statements concerning his 
activities in Japan, the RO reopened the claim based on 
new legislation [Radiation-exposed Veteran's Compensation 
Act of 1988, Pub. L. No. 100-321, § 2(a), May 20, 1988, 
102 Stat. 485, codified at 38 U.S.C. § 312(c) (currently 
numbered 38 U.S.C. § 1112(c)) with the implementing 
regulation at 38 C.F.R. § 3.309(d)].  In a confirmed 
rating decision dated in January 1990, the RO reopened the 
claim and denied service connection for breast cancer due 
to radiation exposure.  The veteran's disagreement with 
that decision led to this appeal.  

The Board will consider the veteran's claim on a de novo 
basis as it has been well established that previously 
denied claims may be subsequently adjudicated as new 
claims without regard to finality where there has been a 
liberalizing change in the applicable law.  See, e.g., 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993); Sawyer 
v. Derwinski, 1 Vet. App. 130, 133-34 (1991).  

In November 1991, the RO completed a VA Form 1-8, 
Certification of Appeal, in which it certified the issue 
of entitlement to service connection for breast cancer due 
to exposure to ionizing radiation.  The Board notes, and 
the veteran contends that this is a decisive point, that 
in its May 1991 SOC, the RO stated that service connection 
for breast cancer was not established and that the reasons 
for the decision were that the veteran did have a 
radiogenic disease under the criteria of the law, but that 
it had not been established that the veteran met the 
criteria for "onsite participation."  

The Board acknowledges that in its remands dated in 
November 1992, June 1994, January 1996 and April 1997, it 
framed the issue as entitlement to service connection for 
breast cancer due to exposure to ionizing radiation, as 
had the RO.  In those remands, the Board concentrated on 
development of the veteran's claim under the provisions of 
38 C.F.R. § 3.311, which involves obtaining a radiation 
dose assessment for the veteran.  At the end of each of 
its remands, with reference to 38 C.F.R. § 20.1100, the 
Board stated that its remand was in the nature of a 
preliminary order and did not constitute a decision of the 
Board on the merits of the appeal.  

Review of the record shows that in an order dated in July 
1997, the Court stated that in May 1997 the veteran filed 
with the Court a petition seeking extraordinary relief in 
his appeal for service-connected disability.  The Court 
stated that the veteran's petition stated that in March 
1989 he filed a claim for breast cancer due to exposure to 
ionizing radiation during World War II.  The Court noted 
that the Board had remanded the claim four times, most 
recently for a supplemental radiation dose estimate under 
the provisions of "38 C.F.R. § 3.31(a)(1) and (a)(2)(iii)" 
[sic 38 C.F.R. § 3.311(a)(1) and (a)(2)(iii)].  The Court 
stated that the veteran had expressed concern that, due to 
his failing health, he would not live to see the outcome 
of his appeal to the Board and that he had requested an 
order requiring the Board to issue a final decision in his 
appeal to assure that he received his due process rights 
in his lifetime.  

In its December 1997 SSOC, the RO notified the veteran 
that it had considered medical evidence added to the 
record, and that based on review of the entire record 
concluded that the veteran did not have breast cancer and 
that his malignant melanoma, which was a skin cancer, was 
not due to exposure to ionizing radiation in service.  The 
veteran continued his appeal.  

In its February 1998 en banc denial of the veteran's 
petition for extraordinary relief, the Court noted that a 
majority of the original panel would have construed the 
veteran's petition as a notice of appeal from and inferred 
denial of service connection for cancer [on a presumptive 
basis] under 38 C.F.R. § 3.309.  In its en banc ruling, 
the Court held that in its April 1997 remand the Board did 
not exceed its jurisdiction in reserving final decision on 
the presumptive claim.  The Court added that on the issue 
of 38 C.F.R. § 3.309, it had no doubt that the Board would 
include a reasoned and fully supported decision on the 
applicability of that regulation and the presumption based 
thereon, should the remand to the RO not prove fruitful to 
the veteran.  

In its March 1998 remand, the Board framed the issue as 
entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) due 
to exposure to ionizing radiation in service.  In the 
remand, the Board requested additional evidentiary 
development under 38 C.F.R. § 3.311 because potential 
exposure to ionizing radiation from two pipe wrenches 
claimed by the veteran had not to date been explicitly 
considered in radiation dose assessments provided by the 
Defense Special Weapons Agency.  The development requested 
by the remand was completed, and after that the veteran 
testified at hearings at the RO in January 2000 and 
November 2000.  In addition, the veteran presented 
testimony at a hearing before the undersigned in 
Washington, D.C., in July 2002.  

The Board will first discuss its determination regarding 
the veteran's current disability and will then divide the 
remaining discussion into three parts:  presumptive 
service connection under 38 C.F.R. § 3.309(a) and (d); 
radiogenic diseases under 38 C.F.R. § 3.311; and Combee 
considerations.  

Breast cancer versus malignant melanoma

The essence of the veteran's argument is that his August 
1955 left radical mastectomy was due to cancer, that it 
involved his left breast and that on orders from his 
superior officer he went to Hiroshima while he was in 
Japan in 1945 thereby warranting entitlement to service 
connection on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(d).  He argues that until the time his 
file may have been tampered with by a Board employee, the 
RO and the Board said that he had breast cancer and that 
VA should be bound by that.  He maintains that a Board 
employee might have removed a 1955 pathology report that 
could have contained a diagnosis of breast cancer.  He 
states that without proof that the 1955 pathology report 
was not before the RO in 1991 that VA must accept the RO's 
1991 statement of breast cancer as true.  He argues that 
since the evidence of record does not show that he did not 
have breast cancer, that under the doctrine of reasonable 
doubt, it should be decided that the malignancy that 
resulted in his radical mastectomy was, in fact, cancer of 
the breast.  He asserts that he does not have to prove 
breast cancer and that it cannot be challenged that he had 
Cancer of the Breast, which is on the list of presumptive 
disabilities under 38 C.F.R. § 3.309.  

At the outset of this discussion, the Board acknowledges 
that the veteran's file was handled by a Board employee 
who may have tampered with his file.  In a June 1995 
letter to the veteran, the Board explained that review of 
his file reflected that documents added to his claims 
folder between September 1991 and March 1992, including 
his request for a travel Board hearing, may and been 
removed and that a September 1991 substantive appeal may 
have been altered.  As was outlined earlier, although 
provided the opportunity to do so, at that time neither 
the veteran nor his representative inspected his claims 
file to independently determine whether or to what extent 
his claims file had been subject to tampering.  It was 
only in later arguments that the veteran asserted that 
there may have been of record a 1955 pathology report 
showing a diagnosis of breast cancer and that it may have 
been removed from his file.  

In the June 1995 letter, the Board told the veteran that 
if his claims file contained records that were destroyed 
and could not be completely reconstructed, his case would 
received the same heightened standard of review by VA as 
is applied in cases involving the destruction of 
government records in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  In a 
case where records were lost in that fire, the Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board feels obliged to report the pertinent evidence 
in detail because of the veteran's adamant disagreement 
with the interpretations of the evidence made by VA.  

Among the evidence that the veteran has submitted are 
September 1999 photographs showing residuals of his 
radical mastectomy, textbook excerpts concerning radical 
mastectomy, an article concerning the surgical treatment 
of primary breast cancer and a definition of radical 
mastectomy from a National Cancer Institute glossary.  The 
published materials define a radical mastectomy as an 
operation that removes the breast, chest muscles and all 
of the lymph nodes in the armpit area, and the journal 
article, dated in 1988, pointed out that during much of 
the 20th century, radical mastectomy had been the treatment 
of choice for primary operable breast cancer.  

The records from Auburn Memorial Hospital include a 
personal history dated in August 1955 in which it was 
noted that the veteran stated that he had had a lesion of 
the left chest for approximately six years.  He said the 
lesion had been crusted at times and occasionally with 
slight bleeding.  It was bluish and reddish purple and 
black in color and was located just superior and mesial to 
the left breast.  It was noted that the veteran's family 
physician had kept track of measurements of the lesion and 
that it had more than doubled in size since December 1954.  

An operative note dated in August 1955 begins with the 
pre-operative diagnosis of melanoma, left chest wall.  The 
note reports that an elliptical incision was made with a 
one-half to one-inch margin completely around the margin 
of the lesion of the anterior chest wall.  The incision 
was made through the skin, fat and superficial fascia to 
the level of the pectoral fascia and was removed.  In the 
operative note the surgeon stated that immediate gross and 
microscopic pathological examination was done but the 
pathologist was unable to determine whether there were 
benign or malignant characteristics to this lesion.  The 
surgeon stated that the defect of the chest was closed.  
He said that the decision as to further treatment would 
depend upon the diagnosis when fixed sections were 
available for study by the pathologist.  The post-
operative diagnosis was melanoma, left chest wall.  

A later operative note, also dated in August 1955, states 
that the pre-operative diagnosis was melanoma, malignant, 
left chest wall.  The note shows that the veteran 
underwent a procedure in which a long, elliptical incision 
was made in the left chest wall about the location from 
which the melanoma had previously been removed.  The 
surgeon stated that incision included the substance of the 
left breast.  Muscles and fat structures were stripped 
from the chest wall.  The surgeon said that technically 
the procedure was identical with that performed for a 
radical mastectomy.  The post-operative diagnosis reported 
in the operative note was malignant melanoma, left chest 
wall.  

A document labeled Auburn Memorial Hospital Admission Form 
shows that the veteran was hospitalized from August to 
September 1955.  The portion of the sheet labeled Summary 
states that the final diagnosis was melanoma, malignant, 
chest wall and that the operative procedures were excision 
of melanoma and radical mastectomy, left.  

The available evidence from Auburn Memorial Hospital does 
not include a pathology report.  

In a letter dated in June 1978, received at the VA office 
in Syracuse, New York, in June 1978 and received at the RO 
in July 1978, Chung Hyun Oh, M.D., said that the veteran 
had been under his care since June 1974.  He stated that 
the veteran's past history came from another physician who 
had retired.  Dr. Oh then stated: 

From August 23, 1956 through January 3, 1957, 
[the veteran] received treatment for a 
superficial melanocarcinoma with dermal invasion 
on his left chest wall.  At that time, he had a 
left radical mastectomy and left axillary node 
dissection.  According to reports, there was no 
evidence of any metastatic invasion in the 
axillary nodes, and [the veteran] has had no 
evidence of recurrence since that time.

When last seen of December 20, 1977, his physical 
examination was negative except for post-
operative scarring.  

In a statement dated in August 1978, the veteran said that 
in July 1947 he had a burning sensation in his left breast 
and eventually went to a doctor who was since deceased.  
He stated that the doctor kept watch of a birthmark on his 
left breast and that this mark started to change color and 
enlarge over a period of time.  The veteran stated that 
his doctor sent him to a surgeon who performed a radical 
mastectomy in August 1955.  He further stated that the 
surgeon had retired and left his records with Dr. Oh.  In 
addition, he stated that records of the operation and 
X-rays were on file at Auburn Memorial Hospital.  

The record includes a certificate of professional care 
dated in July 1981 and an August 1981 medical report 
prepared at the request of SSA by David J. Martin, M.D.,  
In the July 1981 document Dr. Martin stated that the 
veteran was under his care for status post left radical 
mastectomy and left meniscectomy.  In the August 1981 
medical report, Dr. Martin stated that the veteran's 
relevant medical history included status post radical 
mastectomy for carcinoma breast, and the reported 
diagnoses included status post left radical mastectomy for 
breast cancer.  In the report Dr. Martin described 
physical limitations caused by permanent left chest muscle 
loss associated with the mastectomy, but he did not 
indicate the basis for the diagnosis involving breast 
cancer.  

In a VA examination report dated in October 1997, the 
physician stated that the veteran gave a history of a 
blue-black skin lesion present on the left chest wall over 
a number of years.  She said the history provided by the 
veteran, the history recorded in the hospital records, the 
physical examination at the time of the skin lesion, and 
the gross reports of the surgical procedures, one of which 
was a biopsy and the other of which was a radical 
mastectomy and lymph node dissection, all supported the 
diagnosis written on the chart, which was malignant 
melanoma.  The physician stated that there was no 
pathology report to support that diagnosis or any other.  
The physician stated that on physical examination there 
was evidence of a left radical mastectomy.  She stated 
that she saw no evidence by history or physical 
examination that the veteran currently had breast cancer.  
She stated that malignant melanoma is a skin cancer and is 
not breast cancer.  She said that without a pathology 
report one could only infer from the information that the 
veteran had melanoma and not breast cancer.  

In a letter dated in July 1999, Dr. Oh stated that in 
September 1955 the veteran had a left radical mastectomy 
which included the excisional removal of the pectoralis 
major and minor muscles and a left axillary node 
dissection due to melanoma with dermal invasion of his 
left chest wall.  He said that the veteran had had no 
evidence of recurrence since that time.  

In an August 1999 letter, the veteran's daughter, who is 
an oncology nurse, stated that pathology of the male 
breast tissue for breast cancers were similar to female 
breast cancers and that she had assisted in treating men 
with invasive ductal cancer, intraductal cancer and 
carcinoma in situ.  She said that other types of cancer 
she had seen located in the breast area in male patients 
were sarcomas, skin cancers and lymphomas.  She said that 
she had not done an exhaustive literature search, but that 
a Medline literature search showed that metastasis from 
prostate cancer, granular cell tumors and secretory 
carcinoma were found in the anatomical area of the breast 
in men.  

In a letter dated in October 1999, Sara Jo Grethlein, 
M.D., an oncologist and associate professor of medicine, 
reported that she had examined the veteran and review 
records provided by the veteran.  She noted that the 
veteran reported that in 1955 he was diagnosed as having 
melanoma and had a left radical mastectomy.  She noted 
that the veteran was concerned that the lesion may 
actually have been breast cancer.  She stated that he was 
unable to furnish pathologic slides, reporting that the 
hospital records were lost.  Dr. Grethlein stated that the 
veteran had asked her to comment on whether his malignancy 
in 1955 was likely breast cancer or melanoma.  She said 
that in the absence of the pathologic specimen, she would 
not be able to give a definitive answer.  She stated that 
she had reviewed the records provided by the veteran 
including his physician's notes from Auburn Hospital in 
1955.  She said most helpful her was the description of 
the lesion, which she quoted from the personal history 
(outlined above).  She said the description was 
characteristic of malignant melanoma and for that reason 
she would tend to believe that this was a melanoma.  She 
said there was, however, no finding that contradicted the 
possibility of breast cancer.  

At the November 2000 hearing, the veteran's daughter, who 
as stated earlier is an oncology nurse, testified that 
from everything he had read one would assume that the 
veteran's cancer was a malignant melanoma, but that it had 
been her experience that even after a post-operative 
diagnosis, a subsequent pathology report would come back 
with a different diagnosis.  She testified that without a 
pathology report she would have to call the diagnosis into 
question.  She emphasized that a definitive diagnosis is 
made with tissue under a microscope and a pathologist.  

At the November 2000 and July 2002 hearings, the veteran 
testified that he did not recall whether in 1955 any 
doctor told him he had breast cancer.  He testified that 
subsequent to  his surgery in 1955 he had not ever been 
treated again for any recurrence of his cancer, but that 
he had regular chest X-rays.  In various statements and 
correspondence, the veteran has reported that those X-ray 
reports are not available.  At the July 2002 hearing, the 
veteran testified that the first mention of breast cancer 
came from the RO in 1991.  He said that up to that time, 
he had listed his condition as a radical mastectomy.  

The veteran has submitted a June 2002 VA progress note 
showing that he was provided an examination for the 
radiation registry.  He gave a history of exposure to 
ionizing radiation in 1944 when he was ordered to go to 
Hiroshima.  He said he believed this exposure was related 
to the need for him to have a left radical mastectomy done 
in 1955 for breast cancer.  The veteran reported that at 
one time VA ruled that he did have breast cancer and it 
was related to the exposure but then the report was 
missing from his record and VA rescinded its statement and 
said it was not related and he did not have breast cancer.  
The examiner said that apparently the record that was 
missing was the pathology report.  On examination, it was 
noted that the chest on the left side was very flat with 
no nipple and that there was a healed surgical scar on the 
left chest into the left axilla.  The assessment was 
"Breast cancer:  Large scar and missing breast noted on 
left chest.  No axillary nodes."

Based on its review of the evidence, the Board finds that 
the preponderance of the competent and probative evidence 
supports the conclusion that the veteran's only cancer was 
malignant melanoma.  The Board finds the medical records 
from Auburn Memorial Hospital and Dr. Oh to be persuasive 
in this regard.  The Board observes that the sequence of 
reports from Auburn Memorial Hospital shows the first 
operative note reported the diagnosis as melanoma, left 
chest wall, and stated that immediate gross and 
microscopic examination by a pathologist had failed to 
determine whether the lesion had benign or malignant 
characteristics and that further treatment would depend on 
study of fixed sections by the pathologist.  The record 
shows that days later the veteran did undergo further 
treatment, that is, the left radical mastectomy, by which 
time the pre-operative diagnosis was melanoma malignant, 
chest wall, and further when the veteran was discharged 
from the hospital more than a week after that, the final 
diagnosis was melanoma, malignant, chest wall.  The 
finding that the veteran's cancer was malignant melanoma 
is further strengthened by Dr. Oh's statement in 1978 when 
he said that the veteran's earlier physician had reported 
that the veteran was treated melanocarcinoma in the 1950s 
and that "reports" indicated there was no evidence of 
metastatic invasion of the axillary nodes.  

Although the record includes the 1981 SSA medical report 
prepared by Dr. Martin in which he reported a diagnosis of 
status post left radical mastectomy for breast cancer and 
the June 2002 VA medical examination report with the 
assessment of breast cancer, these reports are of 
extremely limited probative value.  There is no indication 
that either physician reviewed any or all of the veteran's 
medical records pertaining to his 1955 evaluation and 
treatment, nor in either report does the physician 
indicate a rationale for the diagnosis.  Rather, it 
appears that the diagnosis in each case was most likely 
based on the veteran's statements alone.  The Court has 
held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant).  In light of the Court's opinions, the Board 
finds the 1981 and 2002 reports showing the diagnosis of 
breast cancer to be of extremely limited probative value 
as to whether the veteran's cancer was breast cancer or 
malignant melanoma.  

The veteran's daughter, who is an oncology nurse, reviewed 
the veteran's medical records as did both the VA physician 
who examined the veteran in October 1997 and the private 
oncologist, Dr. Grethlein, who examined the veteran in 
October 1999.  All three observed that without a pathology 
report, a definitive diagnosis of malignant melanoma could 
not be made, but all concluded that based on their review 
of the records, particularly those from Auburn Memorial 
Hospital, the available evidence supported the diagnosis 
of malignant melanoma.  

The Board acknowledges that Dr. Grethlein stated that 
there was no finding that contradicted the possibility of 
breast cancer.  The Board finds, however, that the 
statement that there was a "possibility" of breast cancer 
does not raise a reasonable doubt as to the diagnosis of 
the veteran's cancer.  Rather, the Board finds that based 
on its consideration of all procurable evidence that the 
competent and probative medical and other evidence of 
record does not demonstrate that the veteran has at any 
time had breast cancer.  

The Board interprets the veteran's argument that it cannot 
be challenged that he had cancer of the breast, which he 
assets would afford him the presumptions of service 
connection under 38 C.F.R. § 3.309(d), to mean that since 
the evidence clearly shows that his left breast was 
removed in his cancer treatment, that he had cancer of the 
breast.  The Board notes that the term cancer of the 
breast is used in the list of diseases for which service 
connection may be granted on a presumptive basis under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  As noted 
earlier, the VA physician who examined the veteran in 
October 1997 explained that malignant melanoma is a skin 
cancer and is not breast cancer, and the veteran's 
daughter reported that she had observed skin cancers 
located in the area of the male breast.  

A preponderance of the competent and probative evidence 
supports the conclusion that the veteran's only cancer was 
malignant melanoma, a skin cancer.  There is of record no 
competent medical evidence that supports the veteran's 
implied assertion that he had any primary cancer other 
than skin cancer.  Although the veteran may believe that 
cancer of the breast was present, it is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding diagnoses 
or etiology of medical disorders, and his opinion is 
entitled to no weight of probative value.  See, e.g., 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Having found that the veteran's cancer was malignant 
melanoma, a skin cancer, the Board will now proceed with 
its discussion in three parts:  presumptive service 
connection under 38 C.F.R. § 3.309(a) and (d); radiogenic 
disease under 38 C.F.R. § 3.311; and Combee 
considerations.  

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among 
the chronic diseases for which presumptive service 
connection is warranted under the provisions of 38 C.F.R. 
§ 3.309(a).  The veteran's service medical records include 
no complaint, finding or diagnosis concerning a lesion on 
his left chest wall, and there is no evidence whatsoever 
that the veteran's malignant melanoma, i.e., skin cancer, 
was present during his service.  Although the veteran has 
reported that in July 1947 he had a burning sensation in 
his left breast and eventually saw a doctor about it, he 
has reported that that doctor is deceased and his records 
are not available.  The Board notes that July 1947 was 
more than a year after the veteran's discharge from 
service in January 1956, and the veteran does not contend, 
nor does the evidence show that the veteran's skin cancer 
was present to a compensable degree within one year after 
service.  The Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for 
application.

Malignant melanoma, or skin cancer, is not one of the 
diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board 
therefore finds that the presumptive provisions of 38 
C.F.R. § 3.309(d) are not for application with respect to 
the veteran's claim that his cancer was due to in-service 
radiation exposure.  

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's malignant melanoma, a skin cancer, was related 
to his exposure to ionizing radiation in service.  As was 
outlined earlier, skin cancer is a radiogenic disease 
under 38 C.F.R. § 3.311, the provisions of which have been 
reviewed above and will not be repeated.  The veteran 
contends that he was exposed to ionizing radiation while 
he was stationed in Japan from October 1945 to December 
1945.  He has reported that he was stationed in Osaka and 
served with Headquarters Company, 1136th Construction 
Group.  He recalls that on one occasion he traveled in a 
truck with his superior officer, a lieutenant, and a 
driver, on a mission to obtain aluminum sheets to cover 
mess hall tables.  He states that he rode in the back of 
the truck and that the trip took approximately 8 hours 
each way.  He states that his party arrived at what he 
believes had been an aircraft factory, which had been 
badly damaged.  He recalled that the outside was blackened 
but it had not burned much inside as the aluminum sheets 
were not damaged or stained.  He said that the top sheet 
of a stack of aluminum sheets (each measuring 
approximately 4 by 10 feet) was covered with soot, but 
that below the top sheet, the aluminum looked like new.  
He said that they loaded a stack of aluminum sheets into 
the truck and that he also took two four-foot pipe 
wrenches that were covered with soot.  He said that they 
spent a total of about 20 minutes at the factory and that 
he rode on top of the stack of aluminum sheets during the 
8-hourt trip back to Osaka.  He states that no one 
specifically said that they were in Hiroshima, but that he 
believes they were in Hiroshima because of the direction 
they traveled and the fact that they had to go through 
roadblocks that required the presence of a commissioned 
officer for passage.  He also reports that he and his 
fellow servicemen thereafter ate off the tables they 
covered with the aluminum and that although the pipe 
wrenches broke when he tried to use them, he kept them as 
souvenirs.  

The Board has reviewed all of the evidence of record.  The 
Department of Defense, through the Defense Nuclear Agency 
(DNA) and its successor organizations, the Defense Special 
Weapons Agency (DSWA) and the Defense Threat Reduction 
Agency (DTRA) have confirmed that the veteran's service 
personnel records could not be found at their storage 
location at the National Personal Records Center and were 
apparently destroyed in the 1973 fire.  Through a search 
of unit records, DNA verified that the veteran served with 
Headquarters Company, 1136th Engineer Construction Group, 
arrived in Japan in September 1945, proceeded to Osaka 
where the unit was stationed until December 1945.  DNA 
stated that it appeared that the unit was not officially 
involved with the occupation of either Hiroshima or 
Nagasaki and that the unit records did not mention the 
performance of temporary duty in either Hiroshima or 
Nagasaki.  DNA stated that the available documentation 
indicated that the unit remained in the Osaka/Wakayama 
region, which lies approximately 160 miles east of 
Hiroshima and about 320 miles northeast of Nagasaki.  

The veteran has made significant efforts to obtain 
evidence that would corroborate his recollections of 
travel to Hiroshima, including obtaining morning reports 
for his unit, contacting his unit's commanding officer and 
attempting to contact and obtain information about the 
lieutenant with whom and on whose orders he traveled to 
Hiroshima.  The veteran reports that the morning reports 
contained no useful information, the commanding officer 
did not recall the incident, and he learned that the 
lieutenant died of lung cancer in 1987.  At the veteran's 
request, VA located and reviewed its file on the 
lieutenant, but it contained no information relevant to 
this veteran's claim.  For purposes of consideration of 
the veteran's claim under 38 C.F.R. § 3.311, VA has 
accepted the veteran's statements as true with respect to 
his activities in Japan as required by 38 C.F.R. 
§ 3.311(a)(4), which in pertinent part states that in 
cases involving Hiroshima and Nagasaki occupation claims 
if military records do not establish presence or absence 
from a site at which exposure to radiation is claimed to 
have occurred, the veteran's presence at the site will be 
conceded.  

In a letter dated in January 1990, DNA reported that based 
on unit records, those assigned to the veteran's unit 
would not be considered at risk of exposure to radiation 
from the strategic bombing of Hiroshima and Nagasaki.  In 
October 1994, after it was advised of the veteran's 
reported trip to Hiroshima, DNA reported that the 
information it had previously reported concerning the 
veteran's unit remained valid, but that as a point of 
reference, a scientific dose reconstruction indicated that 
an eight-hour visit to Hiroshima ground zero as early as 
October 7, 1945, (the day occupation forces arrived in 
that city) resulted in a calculated dose of less than 
0.001 rem.  In accordance with the provisions of 38 C.F.R. 
§ 3.311, the RO forwarded the case to the Under Secretary 
for Benefits who requested an opinion from the Under 
Secretary for Health as to the relationship between the 
veteran's melanoma and his exposure to ionizing radiation 
in service.  In that request, the Under Secretary for 
Benefits provided information concerning the dose 
assessment for the veteran, his age at exposure and 
employment history as well as time-lapse between exposure 
and onset of the melanoma.  

In a July 1996 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer, responded to the opinion 
request.  Considering scientific literature and citing to 
an excerpt of a book concerning the medical effects of 
ionizing radiation (a copy of the excerpt was later 
provided to the veteran), she observed that malignant 
melanomas did not appear to be caused by ionizing 
radiation.  Considering this and the DNA estimate that the 
veteran was exposed to a dose of ionizing radiation of 
less than 0.001 rem during military service, she concluded 
that it was unlikely that the veteran's malignant melanoma 
involving the chest wall could be attributed to exposure 
to ionizing radiation in service.  

In a July 1996 memorandum titled Radiation Review under 
38 C.F.R. § 3.311, the Acting Director, Compensation and 
Pension Service (Under Secretary for Benefits) considered 
the medical opinion from the Under Secretary for Health.  
The Under Secretary for Benefits stated that as a result 
of the medical opinion from the Under Secretary for Health 
and following review of evidence in its entirety, it was 
his opinion that there was no reasonable possibility that 
the veteran's malignant melanoma involving the chest wall 
resulted from radiation exposure in service.  

Based on this evidence, the RO continued its denial of the 
veteran's claim and he objected contending that the 
radiation dose assessment obtained for him did not take 
into account his radiation exposure from eating off the 
tables covered with the aluminum sheets salvaged from 
Hiroshima.  He later objected to the dose assessment 
because it did not explicitly considered his radiation 
exposure from the pipe wrenches.  In addition, through 
direct correspondence with DNA, he objected to what he 
perceived as their failure to take into consideration the 
possibility that he had visited a "hot spot" which he 
interpreted from diagrams in a DNA fact sheet to have the 
potential for an exposure assessment 30 times greater that 
that assigned to him.  

In a detailed letter dated in June 1997, DSWA (the 
successor to DNA) explained its determination that the 
salvaged aluminum sheets from the Hiroshima area were free 
of fallout and activation products and were not a source 
of radiation exposure when salvaged or during the time 
they were used to cover the wooden mess tables.  
Considering this, and the veteran's statement that he was 
in Hiroshima one time and completed the salvage in about 
20 minutes DSWA concluded that the veteran's radiation 
exposure from his stated activities was 0.00 rem.  

In July 1997, the RO returned the case to the Under 
Secretary for Benefits.  In a September 1997 letter, the 
Compensation and Pension Service Director (Under Secretary 
for Benefits) stated that it had reviewed the claims 
folder, including the June 1997 letter from DSWA in which 
it indicated that the veteran's radiation exposure was 
0.00 rem.  The Under Secretary for Benefits concluded that 
in the absence of a radiation exposure greater than 0.00 
rem, the latest dose estimate cited by DSWA, further 
consideration under 38 C.F.R. § 3.311 was not in order.  

In a letter dated in February 1999, DTRA reported that it 
had considered all the available statements from the 
veteran concerning his handling of the two pipe wrenches 
he salvaged from Hiroshima.  DTRA stated that had 
considered the veteran's October 1989 letter that 
mentioned the pipe wrenches and the circumstances 
described therein and subsequent to it and found no basis 
for revising its prior assessment as the veteran's 
statements provided no additional or amplifying 
information.  DTRA concluded that the radiation dose 
information for the veteran provided in October 1994 (less 
than 0.001 rem) and June 1997 (0.0 rem, the rounded value 
of the 1994 dose) remained current.  

In March 1999, the RO returned the case to the Under 
Secretary for Benefits.  In an April 1999 letter to the 
RO, the Under Secretary for Benefits stated that he had 
reviewed the claims folder and noted the radiation dose 
assessments, including the June 1997 and February 1999 
letters from DSWA/DTRA, and concluded that further 
consideration under 38 C.F.R. § 3.311 was not in order.  

In a May 1999 letter, the VA Chief Public Health and 
Environmental Hazards Officer (Under Secretary for Health) 
responded to an April 1999 letter in which the veteran 
expressed concern that the RO had reported an incorrect 
number for his age at exposure to ionizing radiation.  She 
informed the veteran that no age-specific screening doses 
were available for skin cancer, and the apparent error 
would therefore have no bearing on the medical opinion her 
office provided.  

In an June 1999 letter to the veteran, DTRA informed the 
veteran that the radiation dose provided for him (less 
than 0.001 rem, or 0.0 rem rounded) represented the 
highest level of the dose range for him.  DTRA also 
explained that the veteran had misinterpreted the units of 
measure he had noted on the 1980 fact sheet.  It pointed 
out that using the correct unit of measurement, his 
radiation exposure calculated to 0.021 millirem per hour.  
It explained that since doses were reported in units of 
rem, not millirem, his dose would be approximately 
0.000021 rem, which, as reported, made his dose less than 
0.001 rem (0.0 rem rounded).  

In her October 1999 letter, Dr. Grethlein stated that she 
discussed with the veteran the data that is available 
regarding the connection between radiation exposure and 
skin cancer.  She stated that she reviewed several sources 
including and article from Cancer Causes Control, 1988, 
titled Skin Tumor Risk Among Atomic-Bomb Survivors in 
Japan.  She stated that in this study there was an excess 
relative risk for melanoma that did not yet achieve 
statistical significance.  She said that in another study 
from J Radiat Res, 1991, titled Incidence of Skin Cancer 
Among Nagasaki Atomic Bomb Survivors, there was a high 
correlation between the incidence of skin cancer and the 
bomb center.  She concluded that there was some evidence 
supporting the hypothesis that melanoma may have been 
caused by radiation exposure.  As enclosures to her 
letter, Dr. Grethlein provided abstracts of those and 
other articles.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate 
the evidence and determine whether the veteran's malignant 
melanoma was in fact the result of exposure to ionizing 
radiation.  

The question which must be answered by the Board, 
therefore, is whether there is a nexus between the 
veteran's malignant melanoma diagnosed in 1955 and his 
exposure to radiation in 1945.  The question presented in 
this case is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  However, as discussed above, 
the record on appeal contains medical opinions that have 
been submitted by the veteran or obtained by VA. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court 
has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the 
data, and the 
medical conclusion that the physician reaches. . . . 
As is true 
with any piece of evidence, the credibility and 
weight to be 
attached to these opinions [are] within the province 
of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

With respect to the matter now under consideration, the 
only evidence in favor of the claim that the veteran's 
malignant melanoma was due to radiation exposure in 
service is the opinion of Dr. Grethlein, who is an 
oncologist.  The Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri, supra; see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  However, Dr. 
Grethlein has only stated that there is some evidence 
supporting the hypothesis that melanoma may have been 
caused by radiation exposure, and the evidence she cites 
were studies that found a high correlation between the 
incidence of skin cancer and the Nagasaki bomb center and 
observed in Japanese bomb survivors an excess relative 
risk for melanoma that did not yet achieve statistical 
significance.  There is, however, no indication that she 
quantitatively analyzed the pertinent information in this 
case, including consideration of the radiation dose 
estimate (less than 0.001 rem) from DTRA.  The Board 
therefore places little weight of probative value on what 
is no more than a suggestion from Dr. Grethlein that 
melanoma "may" have been caused by radiation exposure.  

On the other hand the opinion of the VA Chief Public 
Health and Environmental Hazards Officer, which is based 
on a quantitative analysis of a radiation dose assessment, 
is clearly against finding a causal relationship between 
the veteran's radiation exposure and his malignant 
melanoma.  Likewise, the advisory opinion of the Under 
Secretary for Benefits considered the evidence in its 
entirety, including the dose estimate and time lapse 
between exposure and onset of the disease.  The Board 
gives greater weight of probative value to the medical 
opinion of Chief Public Health and Environmental Hazards 
Officer and that of the Under Secretary for Benefits, 
because they are based on the radiation dose assessment 
reported for the veteran and explain the reasons for their 
conclusions.  

Although the appellant has expressed his opinion that his 
malignant melanoma was attributable to his exposure to 
radiation during service, lay persons such as the veteran 
are not competent to render opinions concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the veteran's 
claim.

Combee

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure 
and his cancer, the veteran has not presented nor does the 
record reveal any other potential theory for a grant of 
service connection for his malignant melanoma and the 
residuals thereof.  As was discussed earlier, the Board 
has found the preponderance of the evidence to be against 
the veteran's proposition that his malignant melanoma was 
etiologically related to radiation exposure sustained 
during service.  The veteran has presented no other 
relevant evidence than that discussed above, and the 
evidence that has been obtained under VA's duty to assist 
is, as discussed above, is against the claim.  

In summary, the Board finds that the competent and 
probative medical and other evidence of record does not 
demonstrate that the veteran has at any time had cancer of 
the breast.  Further, the Board also finds that the 
competent and probative medical and other evidence does 
not demonstrate that the veteran's malignant melanoma of 
the chest wall was present until more than a year after 
service or that it was etiologically related to any 
incident of service including exposure to ionizing 
radiation.  The Board therefore concludes that malignant 
melanoma of the chest wall (sometimes claimed as breast 
cancer) was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
Accordingly, the benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) is 
denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

